DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendment filed on 19 April 2021 is acknowledged and entered.  Following the amendment, the original claims 5, 7, 9, 15, 16, 19, 20, 23-26, 31 and 33-35 are canceled, and claims 4, 6, 8, 10-14, 18, 21, 22, 27-30 and 32 are amended.   
Currently, claims 1-4, 6, 8, 10-14, 17, 18, 21, 22, 27-30 and 32 are pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, 6, 8, 10-14 and 32, drawn to a method of determining the latent tuberculosis (TB) infection status.
Group II, claim(s) 17, 18, 21, 22, 29 and 30, drawn to a composition comprising a plurality of antibodies, and a kit thereof.
Group III, claim(s) 27, drawn to a method of treating a subject determined to be at risk of developing an active TB infection.
Group IV, claim(s) 28, drawn to a method of stratifying an individual for preventative treatment of active TB infection.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Pursuant to 37 C.F.R., the main invention in the instant application comprises the invention first mentioned in the claims, that is a method of determining the latent tuberculosis (TB) infection status.  Group I and group II lack unity of invention because even though certain agents of group II can be used in the method of group I, the products are not first mentioned, thus, unity of invention is not present, and they do not relate to a single invention concept within the meaning of PCT Rule 13.1.  Group I and groups III and IV lack unity of invention because the groups do not share the same or corresponding technical feature as groups III and IV are directed to a method of treatment and method of stratifying an individual for preventative treatment of active TB, respectively.  Therefore, they do not share do not share the same or corresponding technical feature within the meaning of PCT Rule 13.2 and thus do not relate to a single invention concept within the meaning of PCT Rule 13.1.  

Species Election
If applicants elect group I set forth above, a further election of species is required:
A.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A1: the T-cells identified in step (iii) are additionally CD3 positive and/or CD8 negative (claim 8); and 
A2: the T-cells identified in step (iii) are live T-cells (claim 10). 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 1.

B.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
B1: an additional step between steps (ii) and (iii) to block the release of cytokines (claim 11); and 
B2: an additional step first performed to determine that the sample is obtained from an individual infected with latent TB (claim 14). 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 1.

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

With respect to A. set forth above, the species seem to represent different T-cells.  Therefore, they do not share a special technical feature within the meaning of PCT Rule 13.2 and thus do not relate to a single invention concept within the meaning of PCT Rule 13.1.  With respect to B. set forth above, the species represent distinct additional method steps.  Therefore, they do not share a special technical feature within the meaning of PCT Rule 13.2 and thus do not relate to a single invention concept within the meaning of PCT Rule 13.1.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and a species (as applicable) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).



Advisory Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG JIANG whose telephone number is (571)272-0872.  The examiner can normally be reached on M-F 9:30-8:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/Primary Examiner, Art Unit 1646 
5/8/22